Citation Nr: 1719130	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for pansinusitis prior to October 19, 2010, and in excess of 50 percent thereafter.

2. Entitlement to an initial compensable rating for residuals of a deviated septum prior to May 9, 2016 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 through December 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the claims in October 2013, June 2014, and November 2015. 

The Veteran's service-connected residuals of a deviated septum were initially rated as 10 percent disabling under Diagnostic Code 6502, effective May 3, 2010.  In November 2011 and December 2012, the RO included sinusitis in the 10 percent rating.  In January 2014, the RO granted separate service connection for pansinusitis under Diagnostic Code 6510 with a 10 percent rating effective May 3, 2010, and a 50 percent rating, the maximum available schedular benefit, from October 19, 2010, and assigned a separate noncompensable rating for the Veteran's service-connected residuals of a deviated septum, effective May 3, 2010.  In May 2016, the RO granted a 10 percent rating for residuals of a deviated septum, effective May 9. 2016.  

On claim for original or increased disability rating, claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to October 19, 2010, the Veteran's pansinuitis manifested with sinus infections a few times per year with purulent discharge but without fever, chills or headaches, X-ray evidence of the disorder, polyps, or incapacitating episodes. 

2.  From October 19, 2010, the Veteran's pansinusitis manifests with headaches, swelling, pressure, purulent discharge, prescriptions for 6 to 7 courses of antibiotics per year, and 3 to 4 non-incapacitating episodes over the past 12 months but with no incapacitating episodes or polyps.  

3.  For the entire period of the appeal prior to and after naso-septoplasty in October 2010, the Veteran's deviated septum manifests with no more than 50 percent blockage on one side or less than 50 percent blockage on both sides of the nasal structure. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for pansinusitis prior to October 19, 2010 and in excess of 50 percent from October 19, 2010 are not met. 
38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510 through 6514 (2016)

2.  The criteria for an initial compensable rating for residuals of a deviated septum prior to May 9, 2016 and in excess of 10 percent from May 9, 2016 are not met. 
38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In November 2015, the Board remanded the claim and directed that records be obtained from SSM DePaul Medical Group, and a VA examination be scheduled.  The Board has received the medical records from SSM DePaul Medical Group.  Further, a VA examination took place on May 9, 2016.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
	Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103A notice no longer required because the purpose that the notice is intended to serve has been fulfilled. In Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify has been satisfied with respect to these issues.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA records are on file.  Further, as requested in the November 2015 remand, private medical records are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the increased rating claims, as mentioned above, a VA examination took place on May 9, 2016.  The Board finds that the VA examination was adequate to decide the issues because it was based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disabilities under the rating criteria.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating

The Veterans served as a U.S. Air Force communications center specialist.  He contends that the combined manifestations of pansinusitis and a deviated septum are more severe than are contemplated by the initial and staged ratings. 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a preliminary matter, the Board finds that the weight of lay and medical evidence is that the injury to the Veteran's nasal structure caused a deviated septum with co-morbid manifestations of sinus congestion, draining, and infection.  As discussed further below, the deviated septum is rated based on the physical obstruction of the nasal passages caused by the deviated structure while the sinus disorder is rated based on X-ray imaging of the sinuses and the frequency and severity of infection and associated headaches, pain, and purulent discharge.  

Service treatment records are silent for any trauma to the nasal area.  A June 1968 enlistment physical examination report is silent for any nasal abnormality.  In a November 1971 discharge physical examination, a military physician noted a deviated septum to the left.  

The RO received the Veteran's claim for service connection for residuals of a deviated septum in May 2010.  The Veteran reported that he sustained a deviated nasal septum when he was hit in the nose on active duty.  However, on several occasions, the Veteran reported to clinicians or examiners that the injury occurred as a teenager prior to service.  

A. Pansinusitis

Under the General Rating Formula for Sinusitis (General Formula) (Diagnostic Codes 6510 through 6514), a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. §4.97, Diagnostic Codes 6510 through 6514.

A note following Diagnostic Codes 6510 through 6514 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Alternatively, pursuant to Diagnostic Code 6522, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side. A 30 percent disability rating is warranted for allergic or vasomotor rhinitis with polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

1. Prior to October 19, 2010

In a December 2009 VA outpatient encounter, the Veteran complained of severe sinus congestion and increased nasal drainage.  The Veteran reported that he had been told in the past that he had a deviated septum.  The Veteran also reported that he got sinus infections a few times per year without fever, chills or headaches.  A physician prescribed a course of antibiotics and flunisolide nasal spray for use in each nostril twice a day.  In correspondence in June 2010, a private physician noted that a deviated septum was "causing patient health problems." 

In an August 2010 VA examination, a VA physician's diagnosis noted that the Veteran's nasal fracture, which occurred when he was 19 years old before his entry into the Air Force, resulted in deviation of the nasal septum to the left side with greater than 50 percent obstruction with recurrent episodes of sinusitis requiring multiple courses of antibiotic therapy.  No X-rays were obtained.  

On October 19, 2010, the Veteran underwent a nasal septoplasty at a VA facility.  Computed tomography scans showed "very clear sinuses" and the attending specialist found that the sinusitis had an alternate etiology other than the deviated septum.  

In this instance, an evaluation of 10 percent was assigned, effective May 3, 2010, incorrectly based on greater than 50% obstruction only on the left side under Diagnostic Code 6502.  Starting in November 2011, the rating of 10 percent was more appropriately assigned under the General Formula.  No X-rays were employed to diagnose sinusitis and the nasal obstruction was only on the left side. Although the Veteran did experience "a few times per year" episodes requiring antibiotics , a rating in excess of 10 percent is not warranted because the lay and medical evidence does not indicate that there were more than six episodes or that any episode was incapacitating.  Moreover, there was no mention of the presence of nasal polyps. 
Thus, a higher evaluation for the period prior to October 19, 2010 is not warranted.

2. After October 19, 2010

Records from SSM DePaul show that from October 2010 until October 2011, the Veteran was seen 4 times for treatment for sinusitis.  From October 2011 to October 2012, the Veteran was seen two times for treatment of sinusitis.  October 2012 to October 2013, the Veteran was seen 8 times for sinusitis.  From October 2013 to October 2014, the he was seen 2 times.  The Veteran was also seen on January 12, 2015.

In September 2011, a private physician performed a comprehensive examination.  X-rays showed moderate nasal turbinates and mild mucosal thickening of the right maxillary sinus walls. The physician noted that the Veteran experienced 6 to 7 episodes of chronic sinusitis per year but none were incapacitating and none required prolonged treatment.  There were no nasal polyps, and both nostrils were partially blocked less than 50 percent. 

In a January 2011 Statement in Support of Claim, the Veteran wrote, "since the military I have had numerous trips to the emergency room with sinus infections and have been on long term antibiotics for the sinus and throat infections almost on a monthly basis since I was discharged..."

In a March 2012 Statement in Support of Claim, the Veteran wrote, "I have submitted medical documentation to you showing that I have been seen on a monthly basis and on heavy antibiotics for sinus infections and strep infections to my throat.  I have has more infections to my sinuses since the surgery than I had before the surgery."

In a March 2012, a private physician from SSM Medical Group submitted a letter which stated that the Veteran was currently under his medical care and had been diagnosed with chronic sinusitis.  The physician also wrote that the condition does cause the patient to have sinus infections. 

In an October 2012 VA examination, the examiner noted that the Veteran had been diagnosed with chronic sinusitis which included maxillary and ethmoid, vasomotor rhinitis, in the past has had deviation of the nasal septum, and still continued to have that same diagnosis.  The examiner noted that the Veteran required continuous medication that includes saline and Flonase.  The examiner also explained that the Veteran had been prescribed 6 to 7 courses of antibiotics and experienced 3 to 4 non-incapacitating episodes over the past 12 months but with no incapacitating episodes.  The Veteran had undergone nasal septoplasty two years earlier but still had some deviation of the septum of less than 50 percent obstruction on both sides of the nose.  The Veteran also experienced rhinitis with post-nasal drip and drainage but with no observations of nasal polyps.    

In May 2013, the Veteran submitted a VA Form 9 in which he stated that he had been on antibiotics 11 out of 12 months, and that he has been out on sick leave approximately 4 times in the last 12 months. 

In September 27, 2013, a private physician noted that after septoplasty, the Veteran reported that he had worsening symptoms and blockage of his left side of his nose. The Veteran also reported chronic facial swelling, drainage, and pressure on the left side.  The Veteran noted that he had been using nasal irrigation and Flonase with some benefit. 

In a May 2016 VA Examination, the Veteran reported occasional swelling in the nose and face, as well as pressure over the left face behind the eye.  His treatment was Flonase nasal spray when the nose was blocked, and Bactrim.

Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra. 

A Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.) 

An evaluation of 50 percent was assigned from October 19, 2010, the day of the Veteran's surgery because of the exam findings, treatment notes, and his statements that while the VA surgery made the septum issue better, the sinusitis became much worse.  This is the highest schedular evaluation for sinusitis, pansinusitis, chronic.  Entitlement to an extra-schedular rating is discussed further below.  

B. Deviated Septum

Pursuant to Diagnostic Code 6502, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. §4.97, Diagnostic Code 6502.

In a December 2009 VA exam, the Veteran complained of severe sinus congestion increased nasal drainage.  It was reported that the Veteran had been told in the past that he had a deviated septum.  The Veteran also reported that he got sinus infections a few times per year.   

In a May 2010 Statement in Support of Claim, the Veteran explained, "as to the deviated nasal septum, I am on nasal sprays and antihistamines for this condition ever since I was in the military."

In an August 2010 VA exam, the physician's diagnosis explained that the Veteran's nasal fracture, which occurred when he was 19 years old before his entry into the Air Force, resulted in deviation of the nasal septum to the left side with greater than 50 percent obstruction and recurrent episodes of sinusitis requiring multiple courses of antibiotic therapy.

In September 2010, the Veteran's deviated septum was initially rated as 10 percent under diagnostic code 6502.  The RO reduced the rating to noncompensable concurrent with a separate rating for pansinusitis, and then granted a 10 percent rating in May 2016.  

In an October 2012 VA examination, the examiner noted that the Veteran had undergone nasal septoplasty two years earlier but still had some deviation of the septum of less than 50 percent obstruction on both sides of the nose.  The Veteran also experienced rhinitis with post-nasal drip and drainage but with no observations of nasal polyps.    

Under Diagnostic Code 6502, deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6502.  

At no time prior to or after the October 19, 2010 naso-septoplasty was an obstruction greater than 50 percent on both sides or a complete obstruction on one side.  Therefore, an initial compensable rating prior to May 9, 2016 and in excess of 10 percent thereafter is not warranted. 

Extra-schedular Ratings

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In a March 2017 brief to the Board, the Veteran's representative contended that the Veteran used medication to prevent infections that might otherwise have manifested as incapacitating episodes which should be factored into the rating decision.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extra-schedular rating.

There is evidence both for and against whether the deviated septum caused the chronic sinusitis or that they were co-morbid disorders that contributed to chronic sinus congestion, pressure, drainage, and infections.   Nevertheless, the assigned ratings address all these manifestations.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  The evidence does not reflect that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's disabilities on appeal is not warranted. 38 C.F.R. § 3.321 (b)(1).

The Board places low probative weight on the speculative contention of the Veteran's representative that without the use of medication including courses of antibiotics, the disorders would be more frequent and severe.  The Veteran and his representative are not competent to offer this prediction.  Moreover, the rating is assigned relevant to the Veteran's level of actual dysfunction, even if he obtains relief with the proper use of prescribed medication.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1363 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), neither the Veteran nor the record raised the issue of additional service-connected disabilities that have combined to increase the level of dysfunction.  See Yancy v. McDonald, 27 Vet. App 484 (2016).  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has not alleged, and the record does not indicate, that his pansinusitis and residuals of a deviated septum render him unemployable.  Hence, on these facts, consideration of a TDIU in connection with the any higher rating claim on appeal is not warranted.

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

An initial rating in excess of 10 percent for pansinusitis prior to October 19, 2010 and a rating in excess of 50 percent from October 19, 2010 are denied.

An initial compensable for residuals of a deviated septum prior to May 9, 2016 and a rating in excess of 10 percent from May 9, 2016 are denied.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


